  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
  2    Including Professional Corporations
    ORI KATZ, Cal. Bar No. 209561
  3 okatz@sheppardmullin.com
    J. BARRETT MARUM, Cal. Bar No. 228628
  4 bmarum@sheppardmullin.com
    MICHAEL M. LAUTER, Cal. Bar No. 246048
  5 mlauter@sheppardmullin.com
    MATT KLINGER, Cal. Bar No. 307362
  6 mklinger@sheppardmullin.com
    Four Embarcadero Center, 17th Floor
  7 San Francisco, California 94111-4109
    Telephone: 415.434.9100
  8 Facsimile:     415.434.3947

  9 Counsel for the Debtor,
    MedCision, LLC
 10

 11                           UNITED STATES BANKRUPTCY COURT

 12                           NORTHERN DISTRICT OF CALIFORNIA

 13                                SAN FRANCISCO DIVISION

 14 In re:                                         Case No. 17-31272

 15 MedCision, LLC                                 Chapter 11
      f/k/a BioCision, LLC,
 16                                                REPLY IN SUPPORT OF MOTION TO
                 Debtor.                           APPROVE LITIGATION FUNDING
 17                                                PURSUANT TO 11 U.S.C. 363(b) AND 11
                                                   U.S.C. 364
 18

 19                                                Date: August 1, 2019
                                                   Time: 10:00 a.m.
 20                                                Judge: Hon. Hannah L. Blumenstiel
                                                   Place: 450 Golden Gate Avenue
 21                                                       16th Floor, Courtroom 19
                                                          San Francisco, CA 94102
 22

 23

 24

 25

 26

 27

 28

                                                 -1-                           Case No. 17-31272
Case: SMRH:4846-5776-0669.1
      17-31272 Doc# 244       Filed: 07/24/19   Entered: 07/24/19 20:17:39   Page 1 of 3
                                                                                         REPLY
  1          MedCision, LLC, the above-captioned debtor and debtor-in-possession (the “Debtor”),

  2 hereby files this reply (“Reply”) in support of its motion for an order approving litigation funding

  3 pursuant to 11 U.S.C. 363(b) and 11 U.S.C. 364 (“Motion”). This Reply specifically responds to

  4 the Opposition To The Debtor’s Motion For Approval Of Litigation Financing (the “Opposition”)

  5 filed by creditor Rincon Law, LLP (“Rincon”) (Dkt. No. 239).

  6          In the Opposition, Rincon’s concerns are that (1) a full copy of the litigation funding

  7 agreement had not been provided to creditors; and (2) the value of the potential claims against the

  8 directors and officers of the Debtor has not been disclosed.

  9          On July 22, 2019, the Debtor filed a supplemental declaration, attaching a full copy of the

 10 litigation funding agreement, thereby addressing Rincon’s first concern. As to the value of the

 11 claims, the Debtor and its special litigation counsel are still evaluating the claims and the potential

 12 recoveries. The liability limit on the insurance policy is $2 million.

 13          The Debtor believes this additional information addresses the concerns raised by Rincon.

 14 Again though, the Debtor wants to stress that funding for litigation costs is necessary in order to

 15 pursue the affirmative litigation claims through contingency fee counsel. If the Debtor does not

 16 obtain funding for those costs, it will not be able to pursue the litigation claims. It must be

 17 emphasized that there is no downside here for the estate and its creditors such as Rincon. The

 18 litigation funding and the fees of contingency fee counsel are borne entirely out of the recoveries

 19 from the litigation. Neither the litigation funder nor the contingency fee counsel have recourse to

 20 the Debtor if the litigation recoveries are insufficient. The only possible impact the pursuit of the

 21 affirmative litigation could have on the estate is a positive one. As a result, this Court should

 22 approve the litigation funding laid out in the Motion so that the affirmative litigation can proceed.

 23

 24

 25

 26

 27

 28

Case: SMRH:4846-5776-0669.1
      17-31272 Doc# 244          Filed: 07/24/19      -1-
                                                     Entered: 07/24/19 20:17:39        Page 2 of 3
  1 Dated: July 24, 2019

  2                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3

  4                                  By                     /s/ Michael Lauter
                                                                ORI KATZ
  5
                                                           BARRETT MARUM
  6                                                        MICHAEL LAUTER
                                                            MATT KLINGER
  7
                                                           Counsel for the Debtor,
  8                                                          MedCision, LLC
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: SMRH:4846-5776-0669.1
      17-31272 Doc# 244       Filed: 07/24/19    -2-
                                                Entered: 07/24/19 20:17:39    Page 3 of 3
